DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 8 is canceled. Therefore, claims 1-7 and 9-11 are currently pending in this application. 
Reasons for Allowance

The remarks and amendments filed on March 08, 2022 were fully considered and entered the application.
 In regards to the 35 U.S.C. 112 second paragraph rejection of claims 1-3 and 7, as being indefinite, the rejection is withdrawn in view of the amendment filed on March 08, 2022. 
In regards to the 35 U.S.C. 112 (a) first paragraph enablement rejection of claims 8-9, the rejection is withdrawn in view of the amendment filed on March 08, 2022. 
Therefore, claims 1-7 and 9-11 are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00AM – 3:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626